  Case 18-20120         Doc 38     Filed 11/08/18 Entered 11/08/18 12:27:05              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20120
         JOSEPH B WRIGHT SR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/18/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20120       Doc 38        Filed 11/08/18 Entered 11/08/18 12:27:05                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                  $350.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim         Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed          Paid          Paid
AARONS SALES & LEASE OWNERSHI    Unsecured      1,087.00            NA             NA            0.00        0.00
ATLAS ACQUISITIONS LLC           Unsecured         842.50           NA             NA            0.00        0.00
CERASTES LLC                     Unsecured         175.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,333.96       6,029.70       6,029.70           0.00        0.00
CREDIT ACCEPTANCE CORP           Unsecured           0.00           NA             NA            0.00        0.00
FRIENDLY FINANCE CORP            Unsecured     22,541.63     24,057.94       24,057.94           0.00        0.00
HONOR FINANCE LLC                Unsecured      3,887.00            NA             NA            0.00        0.00
HONOR FINANCE LLC                Secured        4,050.00       7,937.24       7,937.24           0.00        0.00
IL DEPT OF REVENUE               Priority          119.05           NA             NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured          42.84           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     12,302.63            NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       5,677.70            NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Secured        1,145.00            NA        1,145.00           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         588.00           NA             NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         639.36           NA             NA            0.00        0.00
MONTGOMERY WARD                  Unsecured           0.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         964.08           NA             NA            0.00        0.00
PRESTIGE FINANCIAL SERVICES      Secured       10,650.00     18,014.44       18,514.44           0.00        0.00
PRESTIGE FINANCIAL SERVICES      Unsecured      6,169.86           0.01           0.01           0.00        0.00
SILVER CLOUD FINANCIAL           Unsecured      1,000.00            NA             NA            0.00        0.00
SPEEDY CASH                      Unsecured         572.72           NA             NA            0.00        0.00
SPRINT NEXTEL                    Unsecured      1,177.17            NA             NA            0.00        0.00
TBOM/TOTAL CARD                  Unsecured         340.00           NA             NA            0.00        0.00
UNION AUTO SALES                 Secured              NA       5,215.60       5,215.60           0.00        0.00
UNITED AUTO SALES                Unsecured      5,332.00            NA             NA            0.00        0.00
WHY NOT LEASE IT                 Unsecured         478.01           NA             NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC         Unsecured      8,176.96       8,191.96       8,191.96           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20120         Doc 38      Filed 11/08/18 Entered 11/08/18 12:27:05                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $18,514.44                $0.00            $0.00
       All Other Secured                                 $14,297.84                $0.00            $0.00
 TOTAL SECURED:                                          $32,812.28                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,279.61                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
